Citation Nr: 1511737	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) (rated at 30 percent disabling); diabetes mellitus (rated at 20 percent disabling); bilateral hearing loss (rated at 20 percent disabling); neuropathy of the lower left extremity (rated at 20 percent disabling); neuropathy of the lower right extremity (rated at 20 percent disabling); neuropathy of the upper left extremity (rated at 10 percent disabling); neuropathy of the upper right extremity (rated at 10 percent disabling); tinnitus (rated at 10 percent disabling); diabetic gastroenteropathy (rated at 10 percent disabling); and erectile dysfunction (rated at 0 percent disabling).  His combined disability rating is 80 percent.  Therefore, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. § 4.16.  The Board observes service connection for PTSD was granted in a January 2015 rating decision, subsequent to the appellant's claim of entitlement to a TDIU.

A review of the Veteran's application for entitlement to a TDIU, received in January 2011, reflects his contention that complications from his diabetes mellitus, hearing loss and tinnitus prevent him from securing or following a substantial gainful occupation.  The application notes that the Veteran completed high school and has not received any additional education or training since becoming too disabled to work.

During the development of the claim, the Veteran was provided a VA examination in January 2012 for his service- connected hearing loss and tinnitus.  The examiner noted that the appellant was able to carry on a conversation in quiet environments with the aid of his hearing aids.  As such, his hearing loss and tinnitus should not prevent him from obtaining and performing employment for which he is otherwise qualified.

The appellant was afforded a VA examination for his service-connected diabetes mellitus, neuropathy of the upper and lower extremities and diabetic gastroenteropathy in February 2012.  The examiner determined that the service-connected disabilities, when considered separately, did not impact the appellant's ability to work.  

Although the examination reports indicate that the Veteran's service-connected disabilities did not affect his employability, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together with his educational and occupational history and experience, but without consideration of his age or any non-service-connected disabilities, rendered him unable to obtain or maintain gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Therefore, the Board finds that a medical examination and opinion would be helpful in deciding the Veteran's claim for a TDIU.  Thus, on remand, the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing whether his service-connected disabilities, when considered together and without consideration of his age or any non-service-connected disabilities, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, bilateral hearing loss, neuropathy of the lower left extremity; neuropathy of the lower right extremity, neuropathy of the upper left extremity, neuropathy of the upper right extremity, tinnitus and diabetic gastroenteropathy) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, without regard to any nonservice-connected disorders. 

The examiner must provide a rationale for all opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



